United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.A., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS AMINISTRATION MEDICAL
CENTER, Detroit, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-0879
Issued: October 27, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 23, 2016 appellant, through counsel, filed a timely appeal of a January 29,
2016 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant met his burden of proof to establish an injury causally
related to the accepted February 26, 2014 employment incident.
FACTUAL HISTORY
On March 5, 2014 appellant, then a 44-year-old motor vehicle operator, filed a traumatic
injury claim (Form CA-1) alleging that on February 26, 2014 he strained his left shoulder when
he lifted a heavy, oversized walker into a van. He stopped work on March 4, 2014.
In a February 26, 2014 incident report, appellant’s supervisor indicated that on that day at
around 1:00 p.m. appellant was getting ready to drive a patient home. When appellant lifted an
oversized walker into the back of the van, he strained his shoulder. The supervisor noted that
appellant returned to work with restrictions of no lifting.
Appellant was examined in employee health by Thresiamma Idichandy, a nurse
practitioner, and Dr. Sudhir G. Rao, a Board-certified internist. In a February 27, 2014 progress
note, Dr. Rao indicated that appellant complained of left shoulder pain since February 26, 2014
when he lifted a male patient’s walker while transporting the patient. Physical examination
revealed tenderness on the posterior part of appellant’s left shoulder and limited range of motion.
Dr. Rao reported no redness, swelling, or bruising. He authorized appellant to return to work
with restrictions of no pulling, pushing, or lifting with his left hand until March 3, 2014.
Dr. Frances Hewitt, Board-certified in family medicine, also treated appellant. In a
February 28, 2014 progress note, he noted a diagnosis of shoulder pain. In a March 4, 2014,
report, Dr. Hewitt recommended that appellant remain off work from March 4 to 11, 2014.
Appellant underwent various diagnostic examinations. In a March 6, 2014 magnetic
resonance imaging (MRI) scan examination report of the left shoulder, Dr. Marnix Van
Holsbeeck, a diagnostic radiology specialist, observed arthritic changes of the left
acromioclavicular (AC) joint, bone spurring of the proximal left humerus, and narrowing of the
inferior left glenohumeral joint. He diagnosed sequelae of Bankart repair with arthritic change
of the left glenohumeral.
In a March 6, 2014 ultrasound report of the left shoulder, Dr. Mark Diamond, a Boardcertified diagnostic radiologist, observed that appellant’s AC joint was within normal limits and
supraspinatus and infraspinatus tendons were intact. He reported that appellant’s subscapularis
tendon was suboptimally visualized due to appellant’s inability to externally rotate.
Dr. Diamond noted that there was no evidence of rotator cuff tear, mass lesion, or glenohumeral
joint effusion.
Dr. Joseph Hoegler, a Board-certified orthopedic surgeon, reported in a March 7, 2014
work status note that appellant should be off work until April 3, 2014.
Appellant received treatment from Dr. Nancy S. White, Board-certified in family and
sports medicine. In a March 31, 2014 progress report, Dr. White opined that he should remain
off work until April 18, 2014. She described that on February 26, 2014 appellant was helping a
2

300-plus pound patient into a car and experienced a pulling sensation in his left scapular region.
Dr. White noted that he continued to complain of left posterior shoulder pain. She reviewed
appellant’s history and noted that an ultrasound report showed no evidence of rotator cuff tear or
supraspinatus muscular tear. Upon examination, Dr. White observed slight tenderness in the
midline of the lower cervical segment and extreme tenderness in the left superior trapezius
region. Forward flexion, extension, right and left side bending, and right and left lateral rotation
were normal. Hawkins and Neer impingement signs were positive. Dr. White diagnosed
persistent left posterior shoulder pain, likely cervical radiculitis.
In a letter dated April 21, 2014 a human resource (HR) specialist at the employing
establishment, noted that the medical evidence revealed that appellant was temporarily unable to
perform his normal duties, but that he was physically able to perform alternative duty tasks. She
offered him an alternative-duty assignment in the Motor Vehicle Section of the Police and
Security Service. The HR specialist advised appellant that if he was unable to perform the
alternative duties he must provide medical evidence to support his inability to perform the
alternative duty.
Dr. White continued to treat appellant and in an April 21, 2014 report advised that he
may return to work on April 22, 2014 with restrictions of no lifting in excess of 15 pounds and
minimal lifting above shoulder height. She recommended that the restrictions were effective
until May 18, 2014.
On April 22, 2014 appellant filed a claim for wage-loss compensation (Form CA-7) for
the period March 4 to April 21, 2014.
By letter dated April 29, 2014, OWCP informed appellant that his claim initially
appeared to be a minor injury, but was now being reopened for review on the merits. It
requested that he submit additional evidence to establish that he sustained a diagnosed condition
causally related to the February 26, 2014 employment incident. Appellant was afforded 30 days
to submit this additional evidence.
In a May 16, 2014 report, Dr. White indicated that she examined appellant and noted a
diagnosis of osteoarthritis of left glenohumeral joint. She recommended that he work with
restrictions of no lifting in excess of 15 pounds and minimal work or lifting above shoulder
height. Dr. White noted that appellant’s restrictions were effective from April 21 to
May 18, 2014.
OWCP denied appellant’s claim in a decision dated May 29, 2014. It accepted that the
February 26, 2014 incident occurred as alleged and that he sustained a left shoulder condition,
but denied his claim finding that the medical evidence was insufficient to establish that his
condition was causally related to the accepted incident.
Following OWCP’s denial decision, appellant submitted a June 13, 2014 report from
Dr. White. Dr. White related that on February 26, 2014 he helped a male patient get into
appellant’s car with his seated walker and felt a pulling sensation in the left scapular region. She
noted a diagnosis of osteoarthritis of the left glenohumeral joint. Upon examination, Dr. White
observed slight tenderness in the midline of the lower cervical segment, extreme tenderness in

3

the left superior trapezius region, and limited range of motion. Hawkins and Neer impingement
tests were positive. Dr. White also noted pain on each of the tests along the spine of appellant’s
left scapula. She reviewed his diagnostic examination results and noted that it revealed moderate
glenohumeral arthritis and rotator cuff tendinosis. Dr. White explained that it was clear that
appellant had underlying left shoulder pathology with glenohumeral osteoarthritis and rotator
cuff tendinosis. She opined that any repetitive lifting or working above the shoulder height
would aggravate this issue.
On July 8, 2014 OWCP received appellant’s appeal request form, postmarked July 1,
2014, which requested a review of the written record by an OWCP hearing representative.
By decision dated July 18, 2014, OWCP denied appellant’s request for review of the
written record. It determined that his request was not made within 30 days of the May 29, 2014
OWCP decision and that his case could equally well be addressed by requesting reconsideration.
On December 10, 2014 OWCP received appellant’s request, through counsel, for
reconsideration of the May 29, 2014 OWCP decision.
By decision dated December 16, 2014, OWCP denied modification of the May 29, 2014
decision. It found that the new medical report from Dr. White failed to establish causal
relationship.
On November 16, 2015 OWCP received appellant’s request, through counsel, for
reconsideration. Appellant resubmitted Dr. White’s April 21, May 16, and June 13, 2014
reports; and March 6, 2014 diagnostic testing reports. He also submitted several physical
therapy reports dated March 18 and 24, 2014.
Appellant also submitted a March 6, 2014 narrative report from Dr. Hewitt who
examined him for complaints of left shoulder pain. Dr. Hewitt related that appellant noted his
current episode of left shoulder pain started one to four weeks ago and had gradually worsened.
He noted that appellant had a history of osteoarthritis. Dr. Hewitt recounted that on February 26,
2014 appellant was helping a 340-pound plus male patient get into a van with a seated walker
when he felt a pull in the left shoulder. He discussed appellant’s history and conducted an
examination. Dr. Hewitt observed normal range of motion, mood, affect, and behavior.
Dr. White continued to treat appellant and indicated in a September 25, 2015 narrative
report that he suffered a left shoulder injury in February 2014 when he assisted a large man who
was falling. She noted that he experienced limited motion and weakness at the onset of that
injury. Dr. White reported that appellant had surgery in the remote past, but was without
shoulder complaints until this injury occurred in 2014. She opined that at this point he needed
arthroscopic debridement and decompression.
By decision dated January 29, 2016, OWCP denied modification of the December 16,
2014 decision. The decision noted that because Dr. White provided an inaccurate description of
the February 26, 2014 employment incident, her report was of insufficient probative value to
alter OWCP’s denial decision.

4

LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence4 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability for work for which he or she claims compensation is causally
related to that employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether “fact of injury” has been established.6
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.7 Second, the employee must submit
evidence, generally only in the form of probative medical evidence, to establish that the
employment incident caused a personal injury.8 An employee may establish that the
employment incident occurred as alleged but fail to show that his or her disability or condition
relates to the employment incident.9
Whether an employee sustained an injury in the performance of duty requires the
submission of rationalized medical opinion evidence.10 The opinion of the physician must be
based on a complete factual and medical background of the employee, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.11 The weight of the medical evidence is determined by its reliability, its probative
value, its convincing quality, the care of analysis manifested, and the medical rationale expressed
in support of the physician’s opinion.12

3

Id.

4

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

5

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

6

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

7

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

8

David Apgar, 57 ECAB 137 (2005); John J. Carlone, 41 ECAB 354 (1989).

9

T.H., 59 ECAB 388 (2008); see also Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006).

10

See J.Z., 58 ECAB 529 (2007); Paul E. Thams, 56 ECAB 503 (2005).

11

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

12

James Mack, 43 ECAB 321 (1991).

5

ANALYSIS
Appellant alleged that on February 26, 2014 he strained his left shoulder in the
performance of duty. On May 29 2014 OWCP accepted that the employment incident occurred
as alleged and that he was diagnosed with left shoulder osteoarthritis. However, it denied
appellant’s claim finding that the medical evidence of record was insufficient to establish that his
left shoulder condition was causally related to the February 26, 2014 employment incident. The
Board finds that he has failed to establish that his left shoulder condition resulted from the
accepted incident.
Appellant initially received medical treatment in the employee health unit. In a
February 27, 2014 progress note, Dr. Rao described that on February 26, 2014 appellant
experienced left shoulder pain when he helped transport a patient and lifted a patient’s walker.
He provided physical examination findings and authorized appellant to return to work with
restrictions. The Board finds that Dr. Rao’s report is insufficient to establish appellant’s claim as
he did not provide a medical diagnosis, nor did he provide an opinion as to whether the
February 26, 2014 employment incident caused or contributed to appellant’s alleged condition.13
He merely described the employment incident and noted examination findings.
Similarly, Dr. Hewitt’s February 28, 2014 progress note and March 6, 2014 narrative
report and Dr. Hoegler’s March 7, 2014 work status note did not offer any medical diagnosis or
explanation of the cause of appellant’s left shoulder pain. These reports, therefore, fail to
establish appellant’s claim.14
Appellant was treated by Dr. White who provided reports dated March 31, 2014 to
September 25, 2015. Dr. White initially described that on February 26, 2014 he helped a 300plus pound patient into a car and experienced a pulling sensation in his left scapular region when
he lifted an oversized walker into the car. She reviewed appellant’s diagnostic examination
reports and noted that they revealed moderate glenohumeral arthritis and rotator cuff tendinosis,
but showed no evidence of rotator cuff tear or supraspinatus muscular tear in appellant’s left
shoulder. Upon examination, Dr. White observed slight tenderness in the midline of the lower
cervical segment and extreme tenderness in the left superior trapezius region. Range of motion
was limited. In a May 16, 2014 report, Dr. White related that she examined appellant and
diagnosed osteoarthritis of left glenohumeral joint. In a June 13, 2014 report, she explained that
it was clear that he had underlying left shoulder pathology with glenohumeral osteoarthritis and
rotator cuff tendinosis.
Although Dr. White mentioned the February 26, 2014 work incident and diagnosed left
shoulder osteoarthritis head trauma, she did not clearly opine, nor explain, how the February 26,
2014 incident caused or contributed to appellant’s left shoulder injury. The Board has held that
medical evidence that does not offer any opinion regarding the cause of an employee’s condition

13

Roy L. Humphrey, 57 ECAB 238, 242 (2005); Michael E. Smith, 50 ECAB 313 (1999).

14

Id.

6

is of limited probative value on the issue of causal relationship.15 Moreover, the Board notes that
Dr. White fails to provide an accurate history of injury. In a September 25, 2015 narrative
report, she recounted that in February 2014 appellant sustained a left shoulder injury when he
assisted a large man who was falling. The Board has held that medical reports must be based on
a complete and accurate factual and medical background.16 Because Dr. White provided two
different accounts of the February 26, 2014 employment incident, her report is of limited
probative value to establish appellant’s claim.
The additional diagnostic examination reports are insufficient to establish appellant’s
claim. In a March 6, 2014 MRI scan examination report of his left shoulder, Dr. Van Holsbeeck
noted sequelae of Bankart repair with arthritic change of the left glenohumeral joint. In a
March 6, 2014 ultrasound examination report, Dr. Diamond observed that appellant’s AC joint
was within normal limits and supraspinatus and infraspinatus tendons were intact. He noted no
evidence of rotator cuff tear, mass lesion, or glenohumeral joint effusion. None of the physicians
provided any opinion on the cause of appellant’s left shoulder condition.17
On appeal, counsel asserts that OWCP’s January 29, 2016 decision was contrary to law
and fact. As explained above, however, none of the evidence of record established that appellant
sustained a left shoulder condition as a result of the February 26, 2014 employment incident.
Causal relationship is a medical issue and the medical evidence generally required to establish
causal relationship is rationalized medical opinion evidence.18 Because appellant has failed to
provide such rationalized medical opinion evidence in this case, the Board finds that he has not
met his burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish an injury
causally related to the February 26, 2014 employment incident.

15

C.B., Docket No. 09-2027 (issued May 12, 2010); J.F., Docket No. 09-1061 (issued November 17, 2009); A.D.,
58 ECAB 149 (2006).
16

J.R., Docket No. 12-1099 (issued November 7, 2012); Douglas M. McQuaid, 52 ECAB 382 (2001).

17

The record also contains a March 17, 2015 work status note by a physician with an illegible signature. Because
reports that are unsigned or bear illegible signatures are not considered probative medical evidence, this work status
note fails to establish appellant’s claim. Thomas L. Agee, 56 ECAB 465 (2005); Richard F. Williams, 55 ECAB
343 (2004).
18

I.R., Docket No. 09-1229 (issued February 24, 2010); D.I., 59 ECAB 158 (2007).

7

ORDER
IT IS HEREBY ORDERED THAT the January 29, 2016 merit decision of the Office
of Workers’ Compensation Programs is affirmed.
Issued: October 27, 2016
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

